Case 3:16-cv-00625-CHB-CHL Document 52 Filed 03/13/19 Page 1 of 3 PageID #: 460




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION

INSIGHT KENTUCKY PARTNERS II, L.P.

                         Plaintiff,
              vs.
                                                  Case No. 3:16-cv-625-CHB-CHL
LOUISVILLE/JEFFERSON COUNTY
METRO GOVERNMENT,

LOUISVILLE METRO COUNCIL

                         Defendants.


                            JOINT STIPULATION OF DISMISSAL

        Pursuant to the Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiff

 Insight Kentucky Partners II, L.P. (“Insight”), and Defendants Louisville/Jefferson County Metro

 Government and Louisville Metro Council, hereby stipulate to the dismissal, with prejudice, of

 Insight’s claims against Defendants, with each party to bear its own costs and attorneys’ fees.




                                                 -1-
Case 3:16-cv-00625-CHB-CHL Document 52 Filed 03/13/19 Page 2 of 3 PageID #: 461




 Respectfully submitted,

 Date: March 13, 2019                         Date: March 13, 2019

 /s/ Tillman L. Lay (with permission)         /s/ Paul A. Werner
  Tillman L. Lay*                             Michael W. Oyler
  Peter J. Hopkins*                           Trevor L. Earl
  SPIEGEL & MCDIARMID LLP                     REED WEITKAMP SCHELL & VICE
  1875 Eye Street NW, Suite 700               PLLC
  Washington, D.C. 20006                      500 West Jefferson Street, Suite 2400
  (202) 879-4000                              Louisville, KY 40202
  tim.lay@spiegelmcd.com                      Telephone: (502) 589-1000
  peter.hopkins@spiegelmcd.com                Facsimile: (502) 562-2200
                                              moyler@rwsvlaw.com
  Michael J. O’Connell                        tearl@rwsvlaw.com
  Jefferson County Attorney
                                              Gardner F. Gillespie*
  Matthew J. Golden                           Paul A. Werner*
  Director, Civil Division                    J. Aaron George*
  531 Court Place, Suite 900                  SHEPPARD, MULLIN, RICHTER &
  Louisville, KY 40202                        HAMPTON LLP
  (502) 574-6333                              2099 Pennsylvania Avenue, NW, Suite 100
  matt.golden@louisvilleky.gov                Washington, DC 20006
                                              Telephone: (202) 747-1900
 *admitted to practice pro hac vice           Facsimile: (202) 747-1901
                                              ggillespie@sheppardmullin.com
  Counsel for Louisville/Jefferson            pwerner@sheppardmullin.com
  County Metro Government and                 ageorge@sheppardmullin.com
  Louisville Metro Council
                                              *admitted to practice pro hac vice

                                              Counsel for Insight Kentucky Partners II,
                                              L.P.




                                        -2-
Case 3:16-cv-00625-CHB-CHL Document 52 Filed 03/13/19 Page 3 of 3 PageID #: 462




                                CERTIFICATE OF SERVICE

         On March 13, 2019, I electronically filed this document through the ECF system, which
 will send a notice of electronic filing to the attorneys of record.



                                                Paul A. Werner
                                                Paul A. Werner
